Citation Nr: 1728903	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left eye disability to include ophthalmologic sarcoidosis.

2.  Entitlement to service connection for a hearing loss disability in the left ear. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel




INTRODUCTION

The Veteran had active military service in the United States Air Force from November 1962 to November 1966.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Cleveland, Ohio.  The case was remanded in May 2015 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Neither ophthalmologic sarcoidosis, nor any other vision problems were manifested in service; and the preponderance of evidence is against a finding that the Veteran's ophthalmologic sarcoidosis is causally or presumptively related to service. 

2.  Finding all reasonable doubt in the Veteran's favor, the hearing loss he suffered in his left ear was aggravated during the course of his military service. 


CONCLUSIONS OF LAW

1.  Service connection for a left eye disability to include ophthalmologic sarcoidosis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310, Diagnostic Code 6000 (2016).

2.  Service connection for a hearing loss disability of the Veteran's left ear is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, Diagnostic Code 6100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" "denotes [o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

III.	Entitlement to Service Connection

Left eye

The Veteran seeks service connection for a left eye disability to include ophthalmologic sarcoidosis.  The Veteran alleged in his September 2010 claim that he was undergoing treatment at the time at the Cleveland Clinic for his left eye, because it had been affected by sarcoidosis.  The Board notes that the Veteran is not service connected for sarcoidosis at this time.  Thus, service connection on a secondary basis is not warranted.

Despite the Veteran's written statement about being in treatment for his left eye, there is no evidence of record that formally diagnoses the Veteran with a left eye disability.  The Veteran's service treatment records are silent regarding any in service injury or treatment for any type of eye condition.  In both the Veteran's October 1962 entrance examination and his October 1966 separation examination, his eyes were noted to be normal. 

The VA sent requests to the Veteran in March 2011 September 2011 in order to obtain additional evidence to support his claim.  VA then sent the Veteran a letter in May 2012 denying the claim due to lack of evidence. 

There are no private or VA medical treatment records that indicate the Veteran has a left eye disability.  The Veteran underwent a VA examination on March 29, 2012.  The VA examination was focused on respiratory conditions.  In the remarks section of the medical opinion, the examiner stated that the Veteran's sarcoidosis was diagnosed approximately 1989-1990.  The examiner noted the Veteran's contention that the episodes of "chest pain" he was experiencing during his military enlistment in late 1965 and 1966 were the first manifestations of his sarcoidosis.  The examiner reviewed the Veteran's service medical records and found that chest x-rays in July 1965, June 1966, and October 1966 were all normal.  Nothing in the medical opinion mentions the Veteran's sarcoidosis affecting his left eye in any way.  There are no other examinations, either private or from the VA, of record. 

As there is no probative evidence of record that formally diagnoses the Veteran with a left eye disability, there is no evidence of a left eye disability manifesting to a compensable degree within one year of separation, and no probative nexus opinion connecting the Veteran's left eye disability to any service connected disability or his military service, direct service connection for a left eye disability to include ophthalmologic sarcoidosis is not warranted. 

For the reasons set forth above, the preponderance of the evidence is against this claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left ear

Additionally, the Veteran seeks service connection for hearing loss.  The evidence of record shows that the Veteran had hearing loss in his left ear when he enlisted in the Air Force.  The Veteran essentially stated in his September 2010 claim that his hearing has worsened as he said he has lost most of the hearing in his left ear. 

The Veteran's October 1962 entrance examination indicated that he had pre-existing hearing loss, and his October 1966 separation examination stated the same.  There is nothing in the STRs that show that the Veteran experienced any injury or trauma to his left ear that would have aggravated his pre-existing hearing loss or caused it to increase in severity. 

The Veteran had a total of 5 audiograms while in service.  The first one on November 9, 1962 showed that he had hearing loss in his left ear.  The last one occurring on October 10, 1966 showed small, but noticeable changes in his hearing loss.  The three audiograms between, however, show a significant increase in the Veteran's hearing loss.  The tests on July 13, 1964, July 15, 1964, and March 31, 1965, show notable increases in the Veteran's hearing loss that have yet to be explained.  

The Veteran underwent a VA examination on March 29, 2012.  The examiner confirmed that the Veteran had sensorineural hearing loss in the frequency range of 500-4000Hz, in his left ear.  The Veteran's scores against the Maryland CNC word list were 12 percent for the left ear.  The audiological findings indicated that acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were all normal.  The examiner ultimately opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  The examiner's rationale stated that the comparison of the hearing tests administered, in November 1962 upon the Veteran's entrance into active service as well as in October 1966 prior to his release from service, reveal hearing loss of the left ear with no changes.  

The examiner went on to explain that on the report of medical examination dated October 1966, the Veteran had decreased hearing in his left ear five years prior to his entrance into active service.  The examiner stated that the Veteran's hearing loss was not aggravated beyond the normal progression of the condition by military service, because comparisons of the hearing tests administered in 1962 and in 1966 reveal no change in the hearing of the left ear, which means that it pre-existed service. 

The Board reiterates that the examiner addresses the first and last hearing tests, but fails to address the worsening of the Veteran's hearing evinced by the hearing tests given on July 13, 1964, July 15, 1964, and March 31, 1965, while he was actually in service, making the March 29, 2012, medical opinion of low probative value.

Further, the Veteran is competent to report his hearing loss, and the Board finds him credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges the significant change in the Veteran's hearing loss in his left ear as well as his statement from the September 2010 claim form where he said that his hearing has worsened.  The Veteran attributed his hearing loss to working around airplanes while in the Air Force, and all of these circumstances taken together make it at least as least as likely as not that the hearing loss he has in his left ear is related to or aggravated by service.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a hearing loss disability is in equipoise, at the very least.  Reasonable doubt must be resolved in favor of the Veteran; entitlement to service connection for a hearing loss disability of the left ear is warranted.  
38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a left eye disability, to include ophthalmologic sarcoidosis, is denied. 

Service connection for a hearing loss disability in the left ear is granted. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


